Citation Nr: 0921659	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  03-33 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for amputation of the right foot as a result of 
complications of surgery performed by VA in September 2001 
and of follow-up medical care by VA.  

2.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for a left foot disorder, claimed as due to weight 
transfer as a result of the right foot amputation. 

3.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for additional lower back disability, claimed as due 
to aggravation as a result of the right foot amputation.



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney

WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1972 to November 
1974.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas, which denied the benefits 
sought on appeal.  The Veteran appealed that decision to BVA, 
and the case was referred to the Board for appellate review.  

A hearing was held on November 3, 2004, in North Little Rock, 
Arkansas, before Kathleen K. Gallagher, a Veterans Law Judge, 
who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is 
rendering the determination in this case.  A transcript of 
the hearing testimony is in the claims file.

In a decision issued on May 19, 2005, the Board, in pertinent 
part, denied entitlement to compensation under 38 U.S.C.A. 
§ 1151 for amputation of the right foot as a result of 
complications of surgery performed by VA in September 2001 
and of follow-up medical care by VA; entitlement to 
compensation under 38 U.S.C.A. § 1151 for a left foot 
disorder, claimed as due to weight transfer as a result of 
the right foot amputation; and, entitlement to compensation 
under 38 U.S.C.A. § 1151 for additional lower back 
disability, claimed as due to aggravation as a result of the 
right foot amputation.  The Veteran then appealed the Board's 
decision regarding those claims to the United States Court of 
Appeals for Veterans Claims (Court) and in an Order dated in 
May 2006, the Court vacated the Board's decision and remanded 
the case to the Board for proceedings consistent with the 
Joint Motion for Remand (Joint Motion) filed in this case. 

The Board subsequently remanded the case for further 
development in September 2006.  That development was 
completed, and the case was returned to the Board for 
appellate review.  In an October 2007 decision, the Board 
once again denied the issues on appeal.  The Veteran appealed 
that decision to the United States Court of Appeals for 
Veterans Claims (Court) and in an Order dated in March 2009, 
the Court vacated the Board's October 2007 decision and 
remanded the case to the Board for proceedings consistent 
with the Joint Motion for Remand (Joint Motion) filed in this 
case.  The case has since been returned to the Board for 
appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for Remand:  To obtain additional VA medical records.

As pointed out by the parties to the Joint Motion, the 
evidence of record does not include a copy of a consent form 
signed by the Veteran prior to his surgery in September 2001.  
The parties also indicated that it was unclear as to whether, 
and if so, to what extent, efforts were made to obtain 
evidence of a contemporaneously signed consent form.  In 
particular, it was noted that there was no indication as to 
whether the RO sought the Veteran's medical administrative 
records.  Therefore, the Board finds that a remand is 
necessary to search for a copy of a consent form signed by 
the Veteran prior to his surgery in September 2001.  

The Board further notes that a decision on the issue of 
entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for amputation of the right foot could change the outcome of 
the Veteran's claims for compensation under 38 U.S.C.A. 
§ 1151 for a left foot disorder and back disorder.  As such, 
the claim for compensation for amputation of the right foot 
is inextricably intertwined with the left foot and back 
disorder claims currently on appeal.  For this reason, the 
issue of entitlement to compensation under 38 U.S.C.A. § 1151 
for amputation of the right foot must be resolved prior to 
resolution of the latter issues. See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) (the prohibition against the 
adjudication of claims that are inextricably intertwined is 
based upon the recognition that claims related to each other 
should not be subject to piecemeal decision-making or 
appellate litigation).  Accordingly, a remand is required for 
the RO to adjudicate the inextricably intertwined issues.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:


The RO should obtain and associate with 
the claims file all medical and 
administrative records pertinent to the 
Veteran's right foot surgery in 
September 2001, including all signed 
consent forms or records of consent 
being administered or given.  If the 
VA's attempts to obtain copies of these 
records are unsuccessful or if such 
records are unavailable, the claims 
file must be properly documented with 
an explanation.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the Veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




